Title: To James Madison from Richard Morris, 10 March 1789
From: Morris, Richard
To: Madison, James


Sir
Green Springs Mar. 10th. 1789
The post at the point of fork it is supposed will be sold to the continent by this state as a place of arms. The charge of it, the victualling the men necessary to keep the arms in proper order, should such an event take place, would be an object of attention to me; & as it is convenient, in point [of] situation, should be glad of the appointment. The gentleman who holds it, under the state, I was informed a few days past meant to resign his office. Mr. Page & yourself, being the only members from this state, who were personally acquainted with my conduct, whilst in public service, (he more particularly & for a greater length of time than yourself) are the only persons to whom I shall apply, resting my success intirely on your approbation or disapprobation of my former conduct. I am Sir yr. obedt. hb St.
Rd Morris
